Citation Nr: 1533639	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
 
This matter was previously remanded in September 2012 and October 2013.  In April 2014, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain an addendum medical opinion.  The action specified in the April 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran is unable to secure or maintain substantially gainful employment due to his service connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a total disability evaluation based on individual unemployability have been met, prior to December 23, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014). Here, the Veteran meets this criteria. 

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is currently service connected for speech changes due to Parkinson's disease, currently rated as 60 percent disabling; urinary problems due to Parkinson's disease, currently rated as 60 percent disabling; diabetes mellitus, currently rated as 40 percent disabling; posttraumatic stress disorder, currently rated as 30 percent disabling; hypertension with diabetic nephropathy, currently rated as 30 percent disabling; right upper extremity motor impairment due to Parkinson's disease, currently rated as 30 percent disabling; peripheral neuropathy of the right upper extremity, currently rated as 20 percent disabling; peripheral neuropathy of the left upper extremity, currently rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling; left upper extremity motor impairment, currently rated as 20 percent disabling; loss of smell due to Parkinson's disease, currently rated as 10 percent disabling, and constipation, currently rated as 10 percent disabling.  The Veteran's combined disability rating is 100 percent, as of December 23, 2014.  The record indicates that the Veteran was last gainfully employed in 2005, that he has completed two years of college, and that he has occupational experience as a senior operator for a pharmaceutical company.

VA medical opinions, including most recently a June 2014 addendum opinion, have concluded that the Veteran's service connected disabilities would not preclude substantially gainful employment.  The examiners have suggested that the Veteran is capable of sedentary employment, provided he is afforded reasonable accommodations.  However, the Board notes that all of these opinions were rendered before the Veteran was granted service connection for Parkinson's disease in March 2015.  Moreover, a close reading of the examination reports does not support a finding that that the Veteran would be able to secure or maintain employment due to his service-connected disability.  In addition, no consideration was given to the effects of this disability, including impaired speech and coordination, on the Veteran's employability.

Having reviewed all of the evidence, including the Veteran's March 2015 VA examination of his Parkinson's disease and 2014 general medical examinations, the Board finds that the combined effects of the Veteran's service-connected disabilities at least as likely as not render him unable to secure or maintain substantially gainful employment, prior to December 23, 2014.  Accordingly, entitlement to TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to TDIU is granted, prior to December 23, 2014.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


